


110 HR 2576 IH: Help Identify Indicators of Potential

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2576
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Ms. Carson (for
			 herself, Ms. Jackson-Lee of Texas,
			 Mr. Payne, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  prepare concise written materials for use by school personnel to help to
		  identify students with a high potential to commit aggressive and harmful
		  behavior, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help Identify Indicators of Potential
			 Student Aggression Act of 2007.
		2.Materials for use
			 by school personnel to identify students with a high potential to commit
			 aggressive and harmful behavior
			(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall prepare and, as appropriate, periodically revise—
				(1)concise written
			 materials to be used by faculty, counselors, teachers’ aides, school medical
			 personnel, and other school leaders in elementary schools, secondary schools,
			 and institutions of higher education—
					(A)to help to
			 identify the possible warning signs of a student with a high potential to
			 commit aggressive and harmful behavior to property, themselves, or others;
			 and
					(B)to refer an
			 accounting of the suspect behavior to designated school personnel; and
					(2)more detailed written materials to be used
			 by designated school personnel to determine an appropriate course of action
			 with respect to a student identified pursuant to paragraph (1), including
			 whether the student should be referred to a mental health expert.
				(b)Alternative
			 versionsThe materials prepared under subsection (a) may be
			 prepared in alternative versions to specifically address distinct school
			 settings.
			(c)ConsiderationsIn preparing the materials required by
			 paragraphs (1) and (2) of subsection (a), the Secretary of Health and Human
			 Services—
				(1)shall take into
			 consideration the need to differentiate indicators of a wide range of normal
			 behavior from indicators of a high potential for aggressive and harmful
			 behavior;
				(2)shall take into
			 consideration the possibility of unintended, adverse consequences resulting
			 from targeting for suspicion or identifying a student as having a high
			 potential to commit aggressive and harmful behavior;
				(3)shall design the
			 materials in a manner that—
					(A)protects student
			 confidentiality and privacy throughout the identification and referral
			 processes; and
					(B)notwithstanding such protections, preserves
			 the authority of school officials to intervene when immediate action is
			 required to control a given situation; and
					(4)shall design the
			 materials so as to prevent stereotyping of students and misuse by school
			 personnel on the basis of gender, racial, ethnic, or cultural
			 differences.
				(d)Rule of
			 constructionNothing in this Act shall be construed to require an
			 elementary school, secondary school, or institution of higher education—
				(1)to use the
			 materials prepared under subsection (a); or
				(2)to implement any
			 standard or recommendation contained in such materials.
				(e)Provision to
			 Secretary of EducationThe Secretary of Health and Human Services
			 shall provide the materials prepared under subsection (a), including any
			 revision thereof, to the Secretary of Education for distribution. The Secretary
			 of Health and Human Services shall provide the first version of such materials,
			 ready for distribution, not later than 90 days after the date of the enactment
			 of this Act.
			(f)Distribution to
			 schoolsNot later than 90 days after receipt of materials
			 pursuant to subsection (e), including any revision thereof, the Secretary of
			 Education shall distribute such materials to each private or public elementary
			 school, secondary school, and institution of higher education.
			(g)DefinitionsIn
			 this Act:
				(1)The terms
			 elementary school and secondary school have the
			 meanings given to such terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)The term
			 institution of higher education has the meaning given to such term
			 in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
				
